Third District Court of Appeal
                               State of Florida

                       Opinion filed January 20, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-749
                        Lower Tribunal No. 19-1769
                           ________________


                     James N. Glover, Jr., et al.,
                                 Appellants,

                                     vs.

                     Rickenbacker Marina, Inc.,
                                  Appellee.



    An Appeal from the Circuit Court for Miami-Dade County, Valerie R.
Manno Schurr, Judge.

     Josef Timlichman Law, PLLC, and Josef Timlichman, for appellants.

     Cole, Scott & Kissane, P.A., and Richard D. Rusak, for appellee.


Before FERNANDEZ, MILLER, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.